EXHIBIT 32.01 CERTIFICATION BY CHIEF EXECUTIVE OFFICER I, Stephen C. Roussin, certify that (i) the Form 10Q for the quarter endedMarch 31, 2012 of Campbell Strategic Allocation Fund, L.P. fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in the Form 10Q for the quarter endedMarch 31, 2012 fairly presents, in all material respects, the financial condition and results of operations of the Campbell Strategic Allocation Fund, L.P. Date: May 15, 2012 THE CAMPBELL STRATEGIC ALLOCATION FUND, L.P. By: Campbell & Company, Inc., General Partner By: /s/ Stephen C. Roussin Stephen C. Roussin Chief Executive Officer
